2013 UT App 203
_________________________________________________________

               THE UTAH COURT OF APPEALS

                       HAROLD P. HOFFER,
                     Petitioner and Appellee,
                                 v.
                       DEBORAH S. HOFFER,
                    Respondent and Appellant.

                       Per Curiam Decision
                         No. 20110703‐CA
                       Filed August 15, 2013

             Third District, West Jordan Department
                 The Honorable Bruce C. Lubeck
                          No. 104400198

               Deborah S. Hoffer, Appellant Pro Se
               John Walsh, Attorney for Appellee

            Before JUDGES ORME, DAVIS, and MCHUGH.


PER CURIAM:

¶1     Deborah S. Hoffer (Wife) appeals from the Decree of Divorce
entered on July 15, 2011. This matter is before the court on Harold
P. Hoffer’s (Husband) Motion to Strike Appellant’s Brief and
Dismiss Appeal. Husband argues that this court cannot review the
issues raised because Wife has not provided an adequate record on
appeal. See Utah R. App. P. 11 (discussing the record requirements
on appeal).

¶2     Wife filed a brief challenging various aspects of the decree
of divorce. Specifically, Wife argues that the district court erred in
its determinations concerning custody, allocation of certain tax
deductions, alimony, the division of equity in the marital home,
and allocation of attorney fees incurred by the guardian ad litem.
All of the district court’s findings of fact and conclusions of law
                            Hoffer v. Hoffer


concerning these issues rely, at least in part, on testimony elicited
during the course of trial. Wife has not provided this court with a
transcript of the trial.1

¶3      “As an appellate court, our ‘power of review is strictly
limited to the record presented on appeal.’ . . . ‘Parties claiming
error below and seeking appellate review have the duty and
responsibility to support their allegations with an adequate
record.’” Gorostieta v. Parkinson, 2000 UT 99, ¶ 16, 17 P.3d 1110
(citations omitted); see also State v. Wulffenstein, 657 P.2d 289, 293
(Utah 1982) (stating that absent an adequate record on appeal an
appellant’s “assignment of error stands as a unilateral allegation
which the reviewing court has no power to determine”); Call v. City
of W. Jordan, 788 P.2d 1049, 1052 (Utah Ct. App. 1990) (stating that
“the appellant has the burden of providing the reviewing court
with an adequate record on appeal to prove his allegations”).
Accordingly, if an appellant seeks review of rulings, findings, and
conclusions made during the course of trial or as a result of a trial,
the appellant must include a transcript of the proceeding in the
record on appeal. In the absence of the transcript on appeal, this
court presumes the regularity of the proceedings below. See State
v. Jones, 657 P.2d 1263, 1267 (Utah 1982). Because Wife did not
provide us with a copy of the trial transcript, we must presume the



1. In lieu of requesting a transcript of the proceeding, Wife filed a
Statement of Evidence via her own personal attempt to transcribe
the testimony at trial. After reviewing the request, the district court
ordered Wife to file a Financial Declaration to determine if she was
unable to afford an official transcript. See Utah R. App. P. 11(g)
(stating that a party to an appeal may prepare a statement of
evidence if there was no report of the evidence at trial, “or if the
transcript is unavailable, or if the appellant is impecunious and
unable to afford a transcript”). Wife failed to file such a declaration.
Accordingly, because there was no current evidence concerning
whether Wife was impecunious, the district court denied her
request to use her self‐created transcript of the proceeding.




20110703‐CA                        2                2013 UT App 203
                            Hoffer v. Hoffer


regularity of that proceeding, including that ample evidence was
introduced that supports the determinations Wife seeks to
challenge. As a result, this court cannot review the claims of error
set forth in her brief because all such claims rely, at least in part, on
testimony and evidence elicited during the trial.

¶4     Affirmed.




20110703‐CA                        3                 2013 UT App 203